DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has argued that the base reference Fagundes (US 2018/0148182) discloses mixing all three flow mediums in a mixing manifold and therefore fails to teach mixing the first and second flow mediums at a first mixing point and mixing the third flow medium at a second mixing point. However, examiner notes that Fagundes teaches the first two flow mediums are mixed at a location upstream of the Air Conditioning Systems 210A and 210B and the combined flow is then mixed with more of the second medium and the third medium at a second mixing point labeled Distribution System 108 and therefore does teach two mixing points.
Applicant’s amendment to claim 1 incorporating the limitation “the first medium and second medium are provided to the turbine separately” distinguishes over the prior art and therefore rejections of claim 1 and its dependent claims have been withdrawn.
Claim Objections
Claims 1-8, and 10 objected to because of the following informalities:  in line 8 of claim 1 the word "from" should be "form".  Appropriate correction is required.
Claims 7, 8, 16, and 17 objected to because of the following informalities:  Each of claims 7, 8, 16, and 17 use the term "chamber ready air" while the independent claims use the term "chamber ready medium".  Appropriate correction is required.

Claims 2-8 and 10 depend upon claim 1 and are objected to for the same reason.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 11-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1) in view of Golle et al. (US 2018/0148184 A1) and Claeys et al. (US 2007/0113579 A1).
Regarding claim 1, Fagundes discloses an air conditioning system (Fagundes 102) that operates in a first mode during normal operation (Fagundes [0030]) wherein bleed air from engines (Fagundes 204A and 204B and [0048]), and APU air (Fagundes 206 and [0048]), are mixed at a first mixing point upstream of the air cooling systems (Fagundes 210A and 210B, see figure 5) to form a fresh air. The fresh air is then mixed with recirculated air provided by a recirculation system (Fagundes 106 and [0029]) at a second mixing point in the distribution system (Fagundes 108) located downstream of the first mixing point (see Fagundes figure 5) to produce a cabin ready medium. Fagundes further discloses the mixing ratio of fresh air to recirculated air can be 50/50 (Fagundes [0030]). Fagundes further discloses a second mode (Fagundes [0046]) for use on the ground wherein the recirculation system is shut off resulting in only the fresh air being provided to the cabin. Examiner notes the second mode is used at ground level which is a low altitude and the first mode is used in all other condition and therefore would include high altitude operations.

    PNG
    media_image1.png
    559
    909
    media_image1.png
    Greyscale

Fagundes figure 5 (annotated)
Fagundes is silent regarding the air conditioning system comprising a compressing device with a compressor and turbine and is further silent regarding a circulation fan.
However, Golle teaches an aircraft air conditioning system comprising a compressing device comprising a compressor (Golle 58) powered by a turbine (Golle 60) that is configured to receive a flow of bleed air from a bleed air line (Golle 73) and a second medium from an ambient air line (Golle 78). The turbine exhaust line (Golle 94A) then carries the exhaust to a mixing chamber (Golle 14) where the exhaust flow is combined with bypass air (Golle 92). Examiner notes that two mediums are supplied to the turbine and also mixed at the downstream mixing chamber 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes’s system to utilize Golle’s compressor system in the air conditioning system to improve energy efficiency by replacing the APU compressor with a compressor powered by a turbine to reduce fuel consumption and to further utilize Golle’s teaching of a turbine bypass line to provide temperature control of the cabin ready fresh air.
Further, Claeys teaches an aircraft air conditioning system comprising a recirculation system comprising a pair of recirculation fans (Claeys 50 and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes’s aircraft to utilize Claeys’s recirculation fans to provide recirculation at higher rates than possible through passive means. Examiner notes that since the recirculation system comprises no other powered components besides the recirculation fans that shutting off the recirculation system as disclosed by Fagundes would involve turning off Claeys’s recirculation fans.
Regarding claim 12¸Fagundes, Golle, and Claeys as applied to claim 11 teach a first mode (Fagundes [0030]) in use at all altitudes above the ground where a ground mode (Fagundes [0046]) is used. Since all flight conditions excluding ground operations occur in the first mode it must inherently include high altitude cruise, climb, and descent conditions.
Regarding claim 13, Fagundes, Golle, and Claeys as applied to claim 12 are silent regarding the altitude at which high altitude cruise conditions occur. Fagundes discloses that airflow need for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). Therefore, one of ordinary skill in the art at the time of filing would have recognized that altitude is a results effective variable that effects the ventilation needs of the aircraft and can be optimized.
Routine optimization within the conditions of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (see MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the high altitude cruise condition by utilize a cruise altitude greater than 4,500 meters to improve fuel efficiency.
Regarding claim 16, Fagundes, Golle, and Claeys as applied to claim 11 teach use of fresh air (mixture of bleed air and compressed fresh air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to a mixture of 50% of bleed air and compressed fresh air combined, and 50% of recirculated air.
Fagundes, Golle and Claeys are silent regarding the exact proportion of the first and second medium supplied to the cabin. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). Therefore, one of ordinary skill in the art would have recognized that bleed air consumption is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization of a results effective variable within the conditions of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the air mixture to 25% bleed air, 25% compressed fresh air, and 50% recirculated air to meet airflow requirements while minimizing fuel consumption by reducing bleed air use.
Regarding claim 17, Fagundes, Golle, and Claeys as applied to claim 11 are silent regarding the composition of the chamber ready air during the second mode.
Fagundes discloses it is possible to conserve fuel by limiting bleed air use or power drawn form a source (Fagundes [0040]). Therefore, one of ordinary skill in the art at the time would have recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the prior art conditions cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mixture of air sources to be 50% bleed air and 50% compressed fresh air to meet airflow requirements in the second mode while minimizing fuel consumption by reducing bleed airflow consumption.
Regarding claim 19, Fagundes, Golle, and Claeys as applied to claim 11 teach use of a fresh air (engine bleed air and compressed ambient air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to 50% of the fresh air (engine bleed air and compressed ambient air) and 50% recirculated air when operating in the first mode (Fagundes [0030]) . Fagundes’s second mode (Fagundes [0046]) for ground operations comprises shutting down a recirculation and therefore teaches 100% of the air is a combination of bleed air and compressed ambient air.
Regarding claim 20¸Fagundes, Golle, and Claeys as applied to claim 11 teach the air conditioning system (Fagundes 102) is part of an aircraft (Fagundes 100).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1), Golle et al. (US 2018/0148184 A1) and Claeys et al. (US 2007/0113579 A1) as applied to claim 11 above, and further in view of Cremers et al. (US 2010/0323601 A1).
Regarding claim 14, Fagundes, Golle, and Claeys as applied to claim 11 teach a second mode for ground operations (Fagundes [0046]).
Fagundes, Golle, and Claeys are silent regarding the second mode applying to both ground and low altitude flight conditions.
However, Cremers teaches an aircraft air conditioning system comprising an operating mode for low altitude and ground operations (Cremers [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes, Golle, and Claeys system by utilizing Fagundes’s ground mode for both ground operations and low altitude operations to simplify controller design and provide improved performance over use of a single mode for both high and low altitude flight operations.
Regarding claim 15, Fagundes, Golle, Claeys, and Cremers as applied to claim 14 are silent regarding the altitude of low altitude cruise conditions. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [034] and [0035]) . One of ordinary skill in the art would have recognized that altitude for changing between operating modes is a results effective variable that effects the ventilation requirements for the aircraft and can be optimized.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize Fagundes, Golle, Claeys, and Cremers system by selecting an optimal low altitude cruise altitude of less than 4,500 meters to optimize fuel efficiency when operating in a low altitude mode.
Allowable Subject Matter
Claims 1-8 and 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites limitation concerning two mediums being provided separately to the turbine and mixed at the outlet of the turbine or downstream that is not taught in the prior art of record. Prior art of record fails to teach a turbine capable of receiving two flows and keeping them separate through the turbine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762